In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-02-00201-CR
______________________________



		PHILLIP WILKINSON, Appellant


V.

THE STATE OF TEXAS, Appellee



On Appeal from the 115th Judicial District Court
Marion County, Texas
Trial Court No. F12820





Before Morriss, C.J., Grant and Ross, JJ.
Opinion by Justice Ross

O P I N I O N

	Phillip Wilkinson has appealed from his conviction.  His appointed attorney has sent
us a letter written by Wilkinson in which he asks his counsel to "back off" the appeal
because he is about to be released on parole.  His counsel interprets this as a request to
withdraw the appeal and therefore has asked this Court to dismiss the appeal.  The motion
is granted.  See Tex. R. App. P. 42.2.
	The appeal is dismissed.

							Donald R. Ross
							Justice

Date Submitted:	December 9, 2002
Date Decided:	December 10, 2002

Do Not Publish

Justice

Date Submitted:	February 19, 2003
Date Decided:	March 11, 2003

Do Not Publish